 •I 'y,;. '"y^"^ '^•_.
                                                            U.S. Department of Justice

                   /.'
                                                            United States Attorney
                                                            Southern District of New York

                                                            United Stales Disfricf Conrffionse
                                                            300 Qtiwropas Street
                                                            White Plains, He\v York 10601



                                                            February 24, 2020


The Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
300 Quan-opas Street
White Plains, NY 10601-4150

                         Re: United States v. Melesio Juarez-Garcia, 10-CR-1130


Dear Judge Davison:

        Defendant Melesio Juarez-Garcia has been arrested in another district, and wiil be brought
before the U.S. District Court for the District of Arizona this afternoon for his initial appearance
on the above-referenced Indictment, which charges him with illegal re-entry in violation of Title
8, United States Code, Section 1326. Accordingly, the Government respectfully requests that Your
Honor sign an order unsealing the Indictment and arrest warrant.


                  Thank you for your consideration.


                                                            Respectfully submitted,

                                                            GEOFFREY S. BERMAN
                                                            United States Attorney


                                                                                   ^
                                                      By:

                                                            Jeffrey C. Coffman
                                                            Assistant United States Attorney
                                                            (914)993-1940




HDN"T?E:E. DAVISON
United States Magistrate Judge
Southern District of New York
